—In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Appeals of the Incorporated Village of Floral Park, dated February 17, 1998, which, after a hearing, denied the petitioners’ application, inter alia, for a determination that the batting cage on their property was not a structure or, in the alternative, for a zoning variance to allow a batting cage to be created and maintained on their property, the petitioners appeal from a judgment of the Supreme Court, Nassau County (McCarty, J.), entered November 24, 1998, which denied the petition and dismissed the proceeding.Ordered that the judgment is affirmed, with costs.Contrary to the petitioners’ contention, the batting cage constitutes a structure (see, Matter of Fuhst v Foley, 45 NY2d 441). Under the circumstances of this case, the Board of Appeals properly denied the application for a zoning variance (see, Matter of Sasso v Osgood, 86 NY2d 374). Ritter, J. P., Mc-Ginity, H. Miller and Feuerstein, JJ., concur.